Citation Nr: 1525849	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-44 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II or service-connected coronary artery disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney at Law




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to April 1972 and from September 2002 to March 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and July 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that during the pendency of the appeal, the Veteran changed his representation from the American Legion to attorney Donald A. Donati in July 2014.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  The VBMS file contains an October 2013 Report of General Information; a May 2014 rating decision; a May 2015 notice of disagreement; Social Security Administration (SSA) records; and a December 2014 letter to the Veteran's representative.  A review of Virtual VA reveals VA treatment records dated from July 2012 to May 2014.  These documents were not reviewed by the RO in the July 2012 SSOC and the Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304.  However, there is no prejudice to the Veteran in considering these records, as the Board is remanding the claims for further development.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to apportionment of the Veteran's VA compensation benefits has been raised by the Veteran's spouse in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the issue of entitlement to a TDIU must be remanded for the issuance of a statement of the case (SOC).  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO denied the Veteran's claim for a TDIU in a May 2014 rating decision.  The Veteran filed a timely notice of disagreement in May 2015.  Thus, a statement of the case must be issued.  The Board further notes that the TDIU issue is inextricably intertwined with the other issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the readjudication of the claim on appeal.

A remand is also required regarding the sleep apnea claim in order to obtain an addendum opinion that adequately addresses both direct and secondary service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

A VA medical opinion was provided in June 2012.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, the examiner did not address direct service connection or aggravation by service-connected disabilities.  The Board notes that the RO has adjudicated the Veteran's claim of service connection for sleep apnea on both a direct and secondary basis.  In addition, the Veteran stated that symptoms of his sleep apnea disorder were present during active service.  See January 2010 notice of disagreement.  Thus, an opinion addressing all theories of entitlement is required.  

Regarding the claim for an increased evaluation for PTSD, a current VA examination is needed.  A VA examination was last conducted in June 2012.  Following this examination, additional relevant medical evidence related to the Veteran's PTSD, including VA and SSA medical records, has been associated with the record.  In light the new evidence of record, the Board finds that an additional VA examination is needed that includes consideration of the expanded record and assesses the current severity and manifestations of the Veteran's service-connected PTSD.

A remand is also required to ensure that the Veteran is afforded due process with respect to all issues currently perfected on appeal.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2014).  This representation includes providing the appointed representative with an opportunity to submit argument in support of the claim on appeal.  The Board notes that attorney Donald A. Donati did not submit a VA Form 646, Statement of Accredited Representative in Appealed Case.  While the record reflects that the representative was provided with a copy of the temporary claims file in December 2014, the RO notified him that the rest of the claims file was located at the Board of Veterans Appeals.  He must be provided the opportunity to have copies of the entire claims file and offer written argument on the Veteran's behalf.

The record additionally shows that the Veteran receives treatment from the VA Southern Nevada Healthcare System.  Updated treatment records should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Southern Nevada Healthcare System dated since May 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any additional evidence related to his resignation from his JROTC instructor position.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Issue a statement of the case addressing the issue of entitlement to total disability rating based on individual unemployability (TDIU).  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

4.  After the preceding development is completed, return the claims file to the examiner that provided the June 2012 VA medical opinion regarding the Veteran's sleep apnea.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea had onset in, or is caused by active service.  The examiner must consider the following:  1) the Veteran's statements that he had symptoms of sleep apnea during active service; 2) lay statements from the Veteran's friends and family reporting that between 2003 and 2005, the Veteran fell asleep while performing activities such as driving, that he   snored, and that he awakened gasping for air; 3) the June 2003 Post-Deployment Health Assessment in which the Veteran denied difficulty breathing or that he still felt tired after sleeping; and 4) the June 2005 VA examination during which the Veteran reported feeling tired occasionally.

(b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was caused by service-connected type II diabetes mellitus or coronary artery disease.  The examiner must consider the medical article submitted by the Veteran noting that sleep apnea frequently occurs with other diseases such as type II diabetes mellitus.  

(c) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was aggravated by service-connected type II diabetes mellitus or coronary artery disease.

5.  After all the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD, as required by the relevant Disability Benefits Questionnaire.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  Contact the Veteran's authorized representative, the attorney Donald A. Donati, and afford him the opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

